Citation Nr: 1040873	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-18 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable rating for a right inguinal hernia 
with a post-operative scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1955 to December 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the Veteran's claim for a compensable 
rating.  Jurisdiction of the claim was subsequently transferred 
to the Detroit, Michigan RO.

It appears from the record that the Veteran may be raising 
the issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for additional disability due to failure to remove 
staples from a prior surgery.  This matter is referred to 
the RO for appropriate clarification from the Veteran and 
any other indicated action. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Veteran was notified of the provisions of 
the VCAA and how it applied to his claim by correspondence dated 
in June 2006 and May 2008.  The United States Court of Appeals 
for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 486 (2006), held that the VCAA notice requirements 
applied to all elements of a claim. 

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. § 
3.159.  For records in custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the Veteran.  Id. at § 4.8 (2010).

The Court has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.  Id.

A review of the records indicates that the Veteran received 
treatment from the Iron Mountain, Michigan VA Medical Center 
(VAMC).  The evidence of record reflects the most recent VAMC 
records are dated in June 2001.  Therefore, on remand, the 
Veteran's VA treatment records since June 2001 should be 
obtained.

Additionally, in an October 2008 statement, the Veteran reported 
that he was on Social Security.  More specifically, a November 
1998 VA treatment record indicates that the Veteran reported he 
is receiving Social Security Disability.  There is no evidence of 
record that VA has attempted to obtain the Veteran's Social 
Security Administration (SSA) records.

A copy of the Veteran's SSA disability determination and the 
medical records associated with that claim should be obtained for 
an adequate determination of the issue on appeal.  SSA decisions 
are not controlling for VA purposes, but they are pertinent to 
the adjudication of a claim for VA benefits and VA has a duty to 
assist in gathering such records.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 370-372 (1992).  Where SSA disability benefits 
have been granted, a remand to obtain SSA records is required.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) 
(stating that "the possibility that the SSA records could contain 
relevant evidence . . . cannot be foreclosed absent a review of 
those records.").  Therefore, the Board finds that additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Appropriate efforts should be taken to 
obtain a complete copy of the Veteran's 
Social Security Administration disability 
benefit claim, as well as, all associated 
medical records.

2.  The RO/AMC must contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of treatment 
for all VA and non-VA health care providers 
who have treated him for any complaints or 
symptoms related to his right inguinal hernia 
with post-operative scar, including any and 
all records from the Iron Mountain VAMC dated 
since June 2001.  An attempt must be made to 
obtain, with any necessary authorization from 
the Veteran, copies of pertinent treatment 
records identified by him in response to this 
request which have not been previously 
secured.  All attempts to secure this 
evidence must be documented in the claims 
file.  If, after making reasonable efforts to 
obtain named records, such records cannot be 
obtained, the Veteran must be notified and 
(a) the specific records that cannot be 
obtained must be identified; (b) the efforts 
that were made to obtain those records must 
be explained; and (c) any further action to 
be taken by VA with respect to the claims 
must be noted.  The Veteran must then be 
given an opportunity to respond.

3.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and be afforded the opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The purpose of this REMAND is to obtain additional development; 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. The 
appellant is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



